Citation Nr: 9906314	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February 1973 to May 
1975.

This appeal arose from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The veteran has contended that his service-connected paranoid 
schizophrenia is more disabling than the current disability 
evaluation would suggest.  He stated that his condition has 
progressed to the point that he is unable to be gainfully 
employed.  Therefore, he believes that an increased 
evaluation should be assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, examinations must address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the veteran was last examined by VA in 
December 1996.  However, it is noted that this examination 
report did not relate the veteran's symptomatology to the 
current rating criteria; thus, whether entitlement to a 
higher rating is warranted is unclear.  Additionally, the 
veteran has alleged that not all available treatment records 
were included in the record at the time of the examination 
for the examiner's review.  Specifically, he indicated that 
he had sought treatment from a private mental health clinic; 
he also stated that he been found to be totally disabled by 
the Social Security Administration.  However, none of these 
records were obtained prior to the examination in question.  
This violates the principles of Green v. Derwinski, 1 Vet. 
App. 121 (1991), which require that the records of prior 
treatment be taken into account at the time of an evaluation.  

Moreover, the record indicates that the veteran has been 
diagnosed in the past with acute psychotic episodes secondary 
to drug abuse, as well as with chronic schizophrenia.  
However, the VA examination conducted in December 1996 did 
not differentiate between those symptoms caused by underlying 
schizophrenia and those the result of alcohol and/or drug 
abuse.

Furthermore, the provisions that require that all relevant 
treatment records pertaining to the veteran's disability be 
obtained includes the records relating to the Social Security 
Administration's determination concerning disability.  In 
this case, the veteran had indicated that he had been awarded 
these benefits.  The United States Court of Veterans Appeals 
(Court) has stated that, although the Social Security 
Administration's decision regarding the appellant's 
unemployability is not controlling for VA determinations, it 
is pertinent.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Under 38 U.S.C.A § 5106 (West 1991), the Social Security 
Administration, as well as any other Federal department or 
agency, shall provide information to the Secretary as the 
Secretary may request for purposes of determining eligibility 
for or the amount of said benefits or verify other 
information with respect thereto.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the Board has a duty to 
obtain the Social Security records as they are pertinent in 
accurately rating the veteran's disability in light of his 
entire medical history, regardless of the extent of medical 
evidence currently in the veteran's claims file.  Id. at 372.

The Court has also held that the Social Security 
Administration's administrative law judge's decision is 
evidence which cannot be ignored and to the extent its 
conclusions are not accepted, reasons and bases should be 
given therefor.  Collier, supra.

The veteran has also stated that his schizophrenia has 
progressed to the point that he is no longer able to be 
gainfully employed.  Despite these assertions, the RO did not 
determine whether or not the veteran is entitled to a total 
disability evaluation based on individual unemployability due 
to the service-connected paranoid schizophrenia.

Finally, it is found that a filed investigation would be 
helpful in this case.  This investigation would clarify the 
effects that his service-connected schizophrenia has had upon 
his ability to work.  It would also help to clarify the role 
that any drug and/or alcohol abuse plays in his ability to 
work and maintain relationships.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran sign a return a consent form 
authorizing the release to VA of all 
treatment records held by the Monroe 
County Mental Health Clinic.  Once this 
form is received, the RO should contact 
the Monroe County Mental Health Clinic, 
ATTN: Medical Records, P. O. Box 964, 
Monroeville, Alabama 36461, and request 
that they provide copies of all treatment 
records pertaining to the veteran 
developed between January 1995 and the 
present.  If there are no records 
available, this should be so stated in 
writing.

2.  The RO should contact the Tuscaloosa, 
VA Mental Health Clinic and request that 
they provide copies of the veteran's 
treatment records developed between 
September 1996 and the present.

3.  The RO should contact the Social 
Security Administration and request that 
they provide copies of all records relied 
upon in awarding the veteran his 
benefits, including the Administrative 
Law Judge's decision.

4.  A field investigation should be 
undertaken with particular reference to 
the veteran's social and industrial 
adjustment over the past several years.  
Contact should be made with disinterested 
persons, representative businessmen, 
physicians, prior employers and co-
workers, tradespeople and others who have 
knowledge of the veteran's social and 
industrial adjustment.  His occupational 
history should be verified through 
information obtained as to the character 
of work done by the appellant and any 
periods of employment over the past 10 
years.  Information should also be 
verified as to absences from work and the 
reasons therefor, if known, together with 
verification of efforts by the appellant 
to obtain work.  Information should be 
obtained as to whether or not persons 
contacted have observed the appellant to 
manifest signs or symptoms of illness, 
disease, defect, abnormality or 
misconduct, especially alcohol and 
illegal drug abuse.  In connection with 
these observations, a detailed account of 
the facts observed and the dates of 
observation should be recorded.

5.  The RO should afford the veteran a 
complete VA psychiatric examination in 
order to fully evaluate the current 
nature and degree of severity of his 
service-connected paranoid schizophrenia.  
The examiner should carefully review the 
entire claims folder and render an 
opinion as to whether the curently 
diagnosed chronic paranoid schizophrenia 
originated from the toxic psychosis 
associated with the admitted chronic 
abuse of alcohol and/or drugs.  The 
examiner should specifically indicate 
whether the veteran's service-connected 
schizophrenia has resulted in the 
following symptoms:

a)  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships. (50 
percent);

b)  occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  (70 percent); 
or

c)  total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger to self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  (100 percent)

The examiner should also render an 
opinion as to the effect that those 
symptoms attributed solely to the 
service-connected schizophrenia have upon 
his ability to work.

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner to review prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the report that the folder 
has been reviewed.

6.  The RO should then adjudicate the 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to a service-
connected disability.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


